Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-17-2020 has been entered. 

Response to Amendments
The amended claims 1 – 5 and 7 – 20 were considered under 35 USC 112 and 103 for patentability over closest and analogous prior arts Clifton (US Pub. #: 20190311129), hereafter Clifton and Harel et al (US Pub. #: 20180349612), hereafter Harel have been fully considered and are persuasive. Claim 6 is/are cancelled.

Allowable Subject Matter
1.	Amended claims 1 – 5 and 7 – 20 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure 
(Currently Amended) A method comprising:
obtaining a first component of a computer-readable program, the first component having a first information leakage that is unknown, the first component being comprised of a second component with a first input and a first output, a third component with a second input and a second output, a fourth component, and a fifth component;
obtaining a second information leakage of the second component;
obtaining a third information leakage of the third component;
obtaining a fourth information leakage of the fourth component;
obtaining a fifth information leakage of the fifth component;
determining a first relationship between the second component and the third component as the second and third components relate to each other within the first component, the first relationship including such that the first input is independent of the second output and the second input is independent of the first output; 
determining a second relationship between the fourth component and the fifth component as the fourth and fifth components relate to each other within the first component, the second relationship including at least one of a sequential composition, [[the]]a primitive recursion, and [[the]]a conditional branch
determining the first information leakage based on a combination of a first value and a second value, the first value determined using a first mathematical process based on the second information leakage, the third information leakage, and the first relationship between the second and third components, the first mathematical process including independently combining the second information leakage and the third information leakage, the second value determined using a second mathematical process based on the fourth information leakage, the fifth information leakage, and the second relationship between the fourth and fifth components, the first mathematical process associated with the first relationship, the second mathematical process 

(Previously Presented) The method of claim 1, further comprising in response to the determining the first information leakage, reducing the first information leakage by replacing an insecure line of code in the first component with one or more secure lines of code in the first component, the one or more secure lines of code having less information leakage than the insecure line of code.

(Original) The method of claim 1, further comprising in response to the determining the first information leakage, flagging the first component as insecure to indicate that information accessed by the first component is at risk of exposure.

(Original) The method of claim 1, further comprising:
in response to the determining the first information leakage, determining whether the computer-readable program leaks sensitive information, and
in response to determining that the computer-readable program leaks the sensitive information flagging the computer-readable program as not approved for execution using the sensitive information.

(Original) The method of claim 1, further comprising:
executing the computer-readable program using particular information; and
in response to the determining the first information leakage, determining whether the particular information was exposed during the execution of the computer-readable program.

(Cancelled) 

(Currently Amended) The method of claim 1, wherein:
the fourth component has a [[first]]fourth input and a [[first]]fourth output,
the [[third]]fifth component has a fifth input and a fifth output,
second relationship includes the sequential composition such that the [[first]]fourth output is used by the [[third]]fifth component as the fifth input, and
determining the first information leakage includes combining the fourth information leakage and the fifth information leakage of the [[third]]fifth component using the [[first]]fourth output as the fifth input.

(Currently Amended) The method of claim 1, wherein:
the computer-readable program is configured such that the second relationship includes the conditional branch such that in response to satisfaction of a condition, the fourth component is executed, and in response to dissatisfaction of the condition the [[third]]fifth component is executed, and
determining the first information leakage includes including whether the condition is satisfied in the first information leakage.

(Currently Amended) The method of claim 8, 
in response to the first information leakage including whether the condition is satisfied:
padding the fourth component such that it is the same size in memory as the [[third]]fifth component; and
obliviously shuffling locations of instruction blocks of the fourth component and the [[third]]fifth component in memory.

(Currently Amended) The method of claim 1, wherein:
the second relationship includes the primitive recursion such that the fourth component is executed a number of times before the [[third]]fifth component is executed, and
determining the first information leakage includes including the number of times the fourth component is executed in the first information leakage.

(Currently Amended) The method of claim 1, wherein the second component is comprised of a sixth component and a [[fifth]]seventh component; and obtaining the second information leakage comprises:
obtaining a [[fifth]]sixth information leakage of the sixth component;
seventh information leakage of the [[fifth]]seventh component;
determining a third relationship between the fourth component and the fifth component relative to the second component; and
determining the second information leakage based on the [[fifth]]sixth information leakage, the [[sixth]]seventh information leakage, and the third relationship.

(Previously Presented) The method of claim 1, further comprising:
obtaining the computer-readable program;
dividing the computer-readable program into a plurality of components including the second component and the third component;
recursively subdividing each of the plurality of components into subcomponents;
obtaining a leakage for each of the plurality of subcomponents; and
determining an aggregate leakage of the computer-readable program based on the leakage of each of the subcomponents.

(Currently Amended) At least one non-transitory computer-readable media configured to store one or more instructions that when executed by at least one processor cause or direct a system to perform operations, the operations comprising:
obtaining a first component of a computer-readable program, the first component having a first information leakage that is unknown, the first component being comprised of a second component, a third component, a fourth component, and a fifth component;
obtaining a second information leakage of the second component;
obtaining a third information leakage of the third component;
obtaining a fourth information leakage of the fourth component;
obtaining a fifth information leakage of the fifth component;
determining a first relationship between the second component and the third component as the second and third components relate to each other within the first component, the first relationship including 
determining a second relationship between the fourth component and the fifth component as the fourth and fifth components relate to each other within the first component, the second a parallel composition, [[the]]a sequential composition, [[the]]and a primitive recursion
determining the first information leakage based on a combination of a first value and a second value, the first value determined using a first mathematical process based on the second information leakage, the third information leakage, and the first relationship between the second and third components, the second value determined using a second mathematical process based on the fourth information leakage, the fifth information leakage, and the second relationship between the fourth and fifth components, the first mathematical process associated with the first relationship, the second mathematical process associated with the second relationship, and the first mathematical process different form the second mathematical process,
wherein the first mathematical process comprises:
padding the second component such that it is the same size in memory as the third component; and
obliviously shuffling locations of instruction blocks of the second component and the third component in memory.

(Previously Presented) The non-transitory computer-readable media of claim 13, wherein the operations further comprise in response to the determining the first information leakage, reducing the first information leakage by replacing an insecure line of code in the first component with one or more secure lines of code in the first component, the one or more secure lines of code having less information leakage than the insecure line of code.

(Original) The non-transitory computer-readable media of claim 13, wherein the operations further comprise in response to the determining the first information leakage, flagging the first component as insecure to indicate that information accessed by the first component is at risk of exposure.

(Original) The non-transitory computer-readable media of claim 13, wherein the operations further comprise:

in response to determining that the computer-readable program leaks the sensitive information flagging the computer-readable program as not approved for execution using the sensitive information.

(Currently Amended) A system including:
one or more processors; and
one or more non-transitory computer-readable media containing instructions that, when executed by the one or more processors are configured to cause the system to perform operations comprising:
obtaining a first component of a computer-readable program, the first component having a first information leakage that is unknown, the first component being comprised of a second component with a first input and a first output, a third component with a second input and a second output, a fourth component, and a fifth component;
obtaining a second information leakage of the second component;
obtaining a third information leakage of the third component;
obtaining a fourth information leakage of the fourth component;
obtaining a fifth information leakage of the fifth component;
determining a first relationship between the second component and the third component as the second and third components relate to each other within the first component, the first relationship including such that the first input is independent of the second output and the second input is independent of the first output; 
determining a second relationship between the fourth component and the fifth component as the fourth and fifth components relate to each other within the first component, the second relationship including at least one of a sequential composition, [[the]]a primitive recursion, and [[the]]a conditional branch
, the first mathematical process including independently combining the second information leakage and the third information leakage, the second value determined using a second mathematical process based on the fourth information leakage, the fifth information leakage, and the second relationship between the fourth and fifth components, the first mathematical process associated with the first relationship, the second mathematical process associated with the second relationship, and the first mathematical process different form the second mathematical process.

(Previously Presented) The system of claim 17, wherein the operations further comprise in response to the determining the first information leakage, reducing the first information leakage by replacing an insecure line of code in the first component with one or more secure lines of code in the first component, the one or more secure lines of code having less information leakage than the insecure line of code.

(Original) The system of claim 17, wherein the operations further comprise in response to the determining the first information leakage, flagging the first component as insecure to indicate that information accessed by the first component is at risk of exposure.

(Original) The system of claim 17, wherein the operations further comprise:
in response to the determining the first information leakage, determining whether the computer-readable program leaks sensitive information, and
in response to determining that the computer-readable program leaks the sensitive information flagging the computer-readable program as not approved for execution using the sensitive information.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
, and reports a potential vulnerability; [0003-0004] the scanner obtains the third set of instructions and follows the respective leg of the conditional branch; tracks a movement from a register and/or a stack, records the movement and an instruction associated with the execution of third set of instructions and reports a potential vulnerability; [0048] the second and third set of executable instructions are related by system calls within the first set of executable instructions; [0003] the first set of instructions comprises a second set and a third set of instruction based on a conditional branch relationship; [0036-0042, Fig. 3] the adversary trains a branch predictor for a set of values to conduct attacks where the branch predictor is speculatively trained and suddenly given an out-of-bounds value(s) resulting in a cache miss and flushing of data in the address with a delayed arrival which is different from a side channel attack where there is a cache hit attack and flushing of victim's information that are within the cache [0032] where cache stores stack with registers. Figs. 6A-6B also see third execution.

Further, a second prior art of record Harel teaches: [0015, Fig. 3] determining overall memory attack of all controllers [0044] to read or execute out-of-range instructions is based on information such as [0026] (i) when functions in each electronic control unit (ECU) modify memory on ECU1, (ii) perform calls to other functions or memory addresses in ECU2 [0005-6]  

None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: determining different components of executable code, determining different leakages of those components. Determining relationships between the different components which are based on parallel and sequential operations of the components. Different values are established and leakages are determined based on the mathematical functions operated on those relationships of components – therefore insecure lines of code is detected and fixed by replacing them with secure line(s) of code.

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. The same amendments and reasoning are applicable to independent claims 13 and 17 mutatis mutandis.  Claim 6 is/are cancelled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BADRINARAYANAN /Examiner, Art Unit 2438.